Appeal by the defendant from a judgment of the County Court, Nassau County (O’Shaughnessy, J.), rendered January 31, 1986, convicting him of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fourth degree, criminal possession of marihuana in the fourth degree, criminal sale of marihuana in the fourth degree, and criminal possession of marihuana in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his intent to sell the cocaine found in his possession, which is an *407element of criminal possession of a controlled substance in the third degree. Contrary to his contention, however, legally sufficient evidence of his intent to sell could be inferred from the evidence adduced at trial that he was in possession of 48 bags of marihuana and 21 packets of cocaine (see, People v Hernandez, 71 NY2d 233, 245).
Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contention is unpreserved for appellate review. Bracken, J. P., Kooper, Harwood and Balletta, JJ., concur.